Exhibit 10.1

 

PREFERRED STOCK PURCHASE AGREEMENT

 

This Preferred Stock Purchase Agreement (the “Agreement”) is entered into and
effective
as of March 9, 2017 (the “Effective Date”), by and between Digital Power
Corporation, a California corporation (the “Company”) and Philou Ventures, LLC,
a Wyoming limited liability company (including its designees, successors and
assigns, the “Investor”).

 

RECITALS

 

A.     The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, from time to time as provided herein, up to
$5,000,000 of shares of Series B Preferred Stock; and

 

B.     The offer and sale of the Securities provided for herein are being made
without registration under the Securities Act, in reliance upon the provisions
of Section 4(a)(2) of the Securities Act, Regulation D promulgated under the
Securities Act, and such other exemptions from the registration requirements of
the Securities Act as may be available with respect to any or all of the
purchases of Securities to be made hereunder.

 

AGREEMENT

 

In consideration of the premises, the mutual provisions of this Agreement, and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, Company and Investor agree as follows:

 

ARTICLE 1
DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement: (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificate of Determination, and (b) the following terms have the
meanings indicated in this Article I:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to Investor, without limitation, any Person owning,
owned by, or under common ownership with Investor, and any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as Investor will be deemed to be an Affiliate.

 

“Agreement” means this Preferred Stock Purchase Agreement including the exhibits
and schedules hereto.

 

“Applicable Date” has the meaning set forth in Section 4.1(h)(i).

 

“Balance Sheet Date” has the meaning set forth in Section 4.1(f)(i).

 

“Certificate of Determination” means the certificate to be filed with the
Secretary of State of the State of California, in the form attached hereto as
Exhibit A.

 

“Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.

 

“Charter Documents” has the meaning set forth in Section 4.1(a).

 

“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commitment Closing” has the meaning set forth in Section 2.2(a).

 

 
 

--------------------------------------------------------------------------------

 

 

“Common Stock” means the common stock, no par value, of the Company, and any
replacement or substitute thereof, or any share capital into which such Common
Stock shall have been changed or any share capital resulting from a
reclassification of such Common Stock.

 

“Contracts” means any and all contracts, agreements, commitment, franchises,
understandings, arrangements, leases, licenses, registrations, authorizations,
easements, servitudes, rights of way, mortgages, bonds, notes, guaranties,
Encumbrances, evidence of indebtedness, approvals or other instruments or
undertakings to which such person is a party or to which or by which such person
or the property of such person is subject or bound, whether written or oral and
whether or not entered into in the ordinary and usual course of the Person’s
business, excluding any Permits, provided that each such Contract shall provide
for the payment of no less than $15,000.

 

“Control Person” means each director, executive officer, promoter, and such
other Persons as may be deemed in control of the Company, as such term is
defined by Rule 405 under the Securities Act.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Shares.

 

“Delisting Period” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively and/or regularly trading on a
Trading Market, or is suspended or delisted with respect to the trading of the
shares of Common Stock on a Trading Market.

 

“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
The Disclosure Schedules shall contain no material non-public information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

“DWAC Shares” means, except as expressly stated otherwise herein, all shares of
Common Stock issued or issuable to Investor or any Affiliate, successor or
assign of Investor pursuant to any of the Transaction Documents, all of which
shall be (a) issued in electronic form, (b) freely tradable and without
restriction on resale, and (c) timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with irrevocable
instructions issued to and countersigned by the Transfer Agent, in the form
attached hereto as Exhibit B or in such other form agreed upon by the parties.

 

“EBITDAS” means earnings before interest, taxes, depreciation, amortization and
stock-based compensation.

 

“Encumbrances” means any and all claims, liabilities and obligations and all
liens, pledges, charges, mortgages, security interests, restrictions, leases,
licenses, easements, liabilities, claims, encumbrances, preferences, priorities
or rights of others of every kind and description.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Firm” has the meaning set forth in Section 4.1(f)(i).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Fundamental Transaction” means and shall be deemed to have occurred at such
time upon any of the following events:

 

(i)     a consolidation, merger or other business combination or event or
transaction, following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company (a “Change in
Control”);

 

 
-2-

--------------------------------------------------------------------------------

 

 

(ii)     the sale or transfer of all or substantially all of the Company’s
assets; or

 

(iii)     a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“GAAP Financial Statements” has the meaning set forth in Section 4.1(f)(i).

 

“Governmental Authority” means any nation or country (including but not limited
to the United States) and any commonwealth, territory or possession thereof and
any government or governmental or regulatory, legislative, executive authority
thereof, or commission, department or political subdivision thereof, whether
federal, state, regional, municipal, local or foreign, or any department, board,
bureau, agency, instrumentality or authority thereof, or any court or arbitrator
(public or private), including, but not limited to, the Commission and FINRA.

 

“Guaranteed Purchase(s)” means (a) the purchase by the Investor by no later than
May 31, 2017, the greater of: (i) 100,000 Preferred Shares or (ii) a sufficient
number of Preferred Shares to ensure that the Company has sufficient
stockholders’ equity to meet the minimum continued listing standards of the NYSE
MKT, and (b) provided, however, for as long as any Preferred Share remains
outstanding, the term “Guaranteed Purchase(s)” shall also mean the Investor’s
agreement to purchase additional Preferred Shares in an amount sufficient for
the Company to meet the NYSE MKT’s minimum stockholders’ equity continued
listing requirement, provided further, however, that Guaranteed Purchase shall
not include any purchase in excess of the Maximum Investment.

 

“Intellectual Property” means any patent, patent right, trademark, trademark
right, trade name, trade name right, service mark, service mark right, copyright
and other proprietary intellectual property right and computer program.

 

“Investigation” has the meaning set forth in Section 4.2(d)(vi).

 

“Knowledge” means, with respect to any Person, (x) such Person is actually aware
of such fact or matter or (y) such Person should reasonably have been expected
to discover or otherwise become aware of such fact or matter after reasonable
investigation, and for purposes hereof it shall be assumed that such Person has
conducted a reasonable investigation of the accuracy of the representations and
warranties set forth herein.

 

“Leased Properties” has the meaning set forth in Section 4.1(n)(ii).

 

“Legal Requirements” means any and all laws (statutory, judicial or otherwise),
ordinances, regulations, judgments, orders, directives, injunctions, writs,
decrees or awards of, and any Contracts with, any Governmental Authority, in
each case as and to the extent applicable to such person or such person’s
business, operations or Properties.

 

“Liability” means any liability, obligation or indebtedness of whatever kind or
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes.

 

“Loss” or “Losses” means any and all Liability, damages, fines, fees, penalties
and expenses whether or not arising out of litigation, including without
limitation, interest, reasonable expenses of investigation, court costs,
reasonable out-of-pocket fees and expenses of attorneys, accountants and other
experts or other reasonable out-of-pocket expenses of litigation or other legal
proceedings, incurred in connection with the rightful enforcement of rights
under this Agreement against any party hereto, and whether or not arising out of
third party claims against an indemnified party.

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means any material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

 

“Material Agreement” means any material loan agreement, financing agreement,
equity investment agreement or securities instrument to which Company is a
party, any agreement or instrument to which Company and Investor or any
Affiliate of Investor is a party, and any other material agreement listed, or
required to be listed, on any of Company’s reports filed or required to be filed
with the Commission, including without limitation Forms 10-K, 10-Q or 8-K.

 

“Maximum Investment” means $5,000,000.

 

“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Maximum Investment less the amount of any
previously noticed and funded Tranches.

 

“Officer’s Certificate” means a certificate in customary form reasonably
acceptable to Investor, executed by an authorized officer of the Company.

 

“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit C or in such other form agreed upon by the parties, to be
delivered in connection with the Commitment Closing and any Tranche Closing.

 

“Permits” means any and all permits, rights, approvals, licenses,
authorizations, legal status, orders or Contracts under any Legal Requirement or
otherwise granted by any Governmental Authority.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Shares” means shares of Series B Preferred Stock of the Company
provided for in the Certificate of Determination, to be issued to Investor
pursuant to this Agreement.

 

“Properties” means any and all properties and assets (real, personal or mixed,
tangible or intangible) owned or used by the Company.

 

“Prospectus” includes each prospectus and prospectus supplement (within the
meaning of the Securities Act) related to the sale or offering of any Common
Stock, including without limitation any prospectus or prospectus supplement
contained within the Registration Statement.

 

“Purchase Right” with respect to any Person means any security, right,
subscription, warrant, option or other Contract that gives the right to purchase
or otherwise receive or be issued any shares of capital stock or other equity
interests of such Person or any security of any kind convertible into or
exchangeable or exercisable for any shares of capital stock or other equity
interests of such Person.

 

“Purchase” means a Guaranteed Purchase or a Voluntary Purchase.

 

“Records” means all originals and copies of agreements, instruments, documents,
deeds, books, records, files, corporate franchises, stock record books,
corporate books containing the minutes of meetings of directors and shareholders
and any and all other data and information within the possession of a party or
any Affiliate thereof.

 

“Registration Statement” means a valid, current and effective registration
statement registering for resale the Conversion Shares hereunder, and except
where the context otherwise requires, means such registration statement, as
amended, including (i) all documents filed as a part thereof or incorporated by
reference therein, and (ii) any information contained or incorporated by
reference in a prospectus filed with the Commission in connection with such
registration statement, to the extent such information is deemed under the
Securities Act to be part of such registration statement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Regulation D” means Regulation D promulgated under the Securities Act.

 

“Required Approval” means any approval of the NYSE Mkt or the Company’s
stockholders required to be obtained by Company pursuant to any applicable rules
of the NYSE Mkt.

 

“Required Tranche Documents” has the meaning set forth in Section 2.3(d).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.

 

“Rule 144 Eligible” means eligible for immediate resale under Rule 144 without
limitation on the amount of securities sold under Rule 144(e) and without
requiring discharge by payment in full of any promissory notes given to the
Company prior to the sale of the securities under Rule 144(d)(2)(iii).

 

“SEC Reports” includes all reports required to be filed by the Company under the
Securities Act and/or the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two (2) years preceding the Effective Date (or such
shorter period as the Company was required by law to file such material) and for
the period in which this Agreement is in effect.

 

“Securities” means the Preferred Shares and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

 

“Tax” means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, local and/or foreign income, net worth, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, share capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, service, service use,
transfer, registration, recording, ad valorem, value-added, alternative or
add-on minimum, estimated, or other taxes, assessments or charges of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

 

“Tax Return” means any federal, state, local and foreign tax return, report or
similar statement required to be filed with respect to any Tax (including any
attached Schedules), including, without limitation, any information return,
claim for refund, amended return or declaration of estimated Tax.

 

“Taxing Authority” means the Internal Revenue Service and any other Governmental
Authority responsible for the administration of any Tax.

 

“Term” means the period commencing on the Initial Tranche Closing Date and
ending thirty-six (36) months therefrom.

 

“Termination” has the meaning set forth in Section 3.1.

 

“Termination Date” means the earlier of (i) the date that is the three-year
anniversary of the Effective Date, or (ii) the Tranche Closing Date on which the
sum of the aggregate Tranche Purchase Price for all Tranche Shares equals the
Maximum Investment.

 

 
-5-

--------------------------------------------------------------------------------

 

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

“Trading Market” means the OTCQB, the OTCQX, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE MKT LLC, or the
New York Stock Exchange, whichever is at the time the principal trading system,
exchange or market for the Common Stock, but does not include the OTC Pink
Sheets inter-dealer electronic quotation and trading system.

 

“Tranche” has the meaning set forth in Section 2.3(a).

 

“Tranche Amount” means the amount of any individual purchase of Preferred Shares
under this Agreement, as specified by the Investor in its sole and absolute
discretion, and shall not exceed the Maximum Tranche Amount.

 

“Tranche Closing” has the meaning set forth in Section 2.3(e)(v).

 

“Tranche Closing Date” has the meaning set forth in Section 2.3(e)(ii).

 

“Tranche Notice” has the meaning set forth in Section 2.3(b).

 

“Tranche Notice Date” has the meaning set forth in Section 2.3(b).

 

“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Investor.

 

“Tranche Share Price” means $10.00 per Preferred Share. The Company may not
issue fractional Preferred Shares.

 

“Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche Notice.

 

“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits and schedules hereto and thereto.

 

“Transfer Agent” means Computershare or any successor transfer agent for the
Common Stock.

 

“Use of Proceeds Certificate” means a certificate, in substantially the form
attached as Exhibit D, signed by an officer of the Company, setting forth how
the Tranche Purchase Price will be applied by the Company.

 

“Voluntary Purchase(s)” means any additional Tranche Purchases that the Investor
may make, in each case in its sole and absolute discretion, subject to the
Maximum Investment.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Investor at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be in the form of Exhibit E attached hereto.

 

ARTICLE 2     
PURCHASE AND SALE

 

2.1     Agreement to Purchase. Subject to the terms and conditions herein and
the satisfaction of the conditions to closing set forth in this Article 2:

 

(a)     The Investor hereby agrees, during the Term, to acquire Preferred Shares
in an amount that shall be no less than the Guaranteed Purchase in one or more
Tranches in accordance with Section 2.3 below with the first Guaranteed Purchase
(as contemplated by section (a)(i) of the definition thereof) of 100,000 shares
occurring upon the execution of this Agreement, and thereafter in accordance
with the definition of “Guaranteed Purchase”; and

 

 
-6-

--------------------------------------------------------------------------------

 

 

(b)     During the Term, the Investor hereby agrees, in its sole and absolute
discretion, to make Voluntary Purchases in an amount that shall not exceed the
Maximum Investment less the Maximum Tranche Amount in one or more Tranches in
accordance with Section 2.3 below.

 

2.2     Investment Commitment

 

(a)     Investment Commitment. The closing of this Agreement (the “Commitment
Closing”) shall be deemed to occur when this Agreement has been duly executed by
both Investor and the Company, and the other Conditions to the Commitment
Closing set forth in Section 2.2(b) and Section 2.2(c) have been met.

 

(b)     Conditions to Investment Commitment. As a condition precedent to the
Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:

 

(i)     the following documents shall have been delivered to Investor: (A) this
Agreement (including the Disclosure Schedules), executed by the Company; (B) a
Secretary’s Certificate as to (x) the resolutions of the Company’s board of
directors authorizing this Agreement and the Transaction Documents, and the
transactions contemplated hereby and thereby, and (y) a copy of the Company’s
Charter Documents and other governing documents; (C) the Certificate of
Determination executed by the Company and filed with the California Secretary of
State; (D) the Opinion; (E) a copy of the Company’s press release announcing the
transactions contemplated by this Agreement; and (F) a copy of the Company’s
Current Report on Form 8-K, as filed with the Commission, describing the
transaction contemplated by, and attaching a complete copy of, the Transaction
Documents (all documents listed in this Section 2.2(b) are referred to herein as
the “Commitment Closing Escrow Deliverables”);

 

(ii)     other than for losses incurred in the ordinary course of business,
there has not been any Material Adverse Effect on the Company since the date of
the last SEC Report filed by the Company, including but not limited to incurring
material liabilities;

 

(iii)     the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company; and

 

(iv)     any Required Approval by the NYSE Mkt shall have been obtained.

 

(c)     Investor’s Obligation to make the Guaranteed Purchase(s). Subject to the
prior satisfaction of all conditions set forth in this Agreement, following the
Company’s receipt of a validly delivered Tranche Notice from the Investor,
Investor shall be required to purchase from the Company a number of Tranche
Shares equal to the permitted Tranche Share Amount, in the manner described
below.

 

2.3     Tranches to Investor

 

(a)     Procedure to Elect a Tranche. Subject to the Maximum Tranche Amount, the
Maximum Investment and the other conditions and limitations set forth in this
Agreement, at any time beginning on the Effective Date, the Investor may, in its
sole and absolute discretion, elect to exercise one or more individual purchases
of Preferred Shares under this Agreement (each a “Tranche”) according to the
following procedure, provided that Investor has the obligation to submit Tranche
Notice(s) (as hereinafter defined) for no less than the Guaranteed Purchases by
no later than May 31, 2017.

 

 
-7-

--------------------------------------------------------------------------------

 

 

(b)     Delivery of Tranche Notice. The Investor shall, from time to time in its
sole and absolute discretion, deliver an irrevocable written notice (the
“Tranche Notice”), in the form attached hereto as Exhibit F, to the Company
stating that the Investor shall exercise a Tranche and stating the number of
Preferred Shares which the Investor will purchase from the Company at the
Tranche Share Price, and the aggregate purchase price for such Tranche (the
“Tranche Purchase Price”). A Tranche Notice delivered by the Investor to the
Company by 4:30 p.m. Eastern time on any Trading Day shall be deemed delivered
on the same day. A Tranche Notice delivered by the Investor to the Company after
4:30 p.m. Eastern time on any Trading Day, or at any time on a non-Trading Day,
shall be deemed delivered on the next Trading Day. The date that the Tranche
Notice is deemed delivered is the “Tranche Notice Date.” Each Tranche Notice
shall be delivered via facsimile or electronic mail, with confirming copy by
overnight carrier, in each case to the address set forth after the signature
page hereof.

 

(c)     Conditions Precedent to Right to Deliver a Tranche Notice. The
obligation of the Investor to deliver, from time to time or at any time, a
Tranche Notice for an amount up to the Guaranteed Purchase, and its right to
deliver a Tranche Notice for an amount up to the Voluntary Purchase less the
Guaranteed Purchase, is subject to the satisfaction, on the date of delivery of
such Tranche Notice, of each of the following conditions:

 

(i)     the Common Stock shall be listed for and currently trading on the
Trading Market, and to the Company’s Knowledge there is no notice of any
suspension or delisting with respect the trading of the shares of Common Stock
on such Trading Market;

 

(ii)     the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as if made on such
date (except for any representations and warranties that are expressly made as
of a particular date, in which case such representations and warranties shall be
true and correct as of such particular date), and no default shall have occurred
under this Agreement, or any other agreement with Investor or any Affiliate of
Investor, or any other Material Agreement, and the Company shall deliver an
Officer’s Closing Certificate to such effect to Investor, signed by an officer
of the Company;

 

(iii)     other than losses incurred in the ordinary course of business, there
has been no Material Adverse Effect on the Company since the Commitment Closing;

 

(iv)     the Company is not, and will not be as a result of the applicable
Tranche, in default of this Agreement, any other agreement with Investor or any
Affiliate of Investor, or any other Material Agreement;

 

(v)     there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in this Agreement or any other
Transaction Document, or requiring any consent or approval which shall not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings shall be in progress, pending
or, to the Company’s knowledge threatened, by any person (other than Investor or
any Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

 

(vi)     the Company is in compliance with all requirements to maintain its
then-current listing on the Trading Market; and

 

(vii)     the Company has a sufficient number of duly authorized shares of
Common Stock reserved for issuance in such amount as may be required to fulfill
its obligations pursuant to the Transaction Documents and any outstanding
agreements with Investor and any Affiliate of Investor, including without
limitation all conversion shares issuable upon conversion of the Preferred
Shares issued in connection with such Tranche.

 

(d)     Documents to be Delivered at Tranche Closing. The Closing of any Tranche
and Investor’s obligations and/or options, as the case may be, hereunder shall
additionally be conditioned upon the delivery, unless otherwise provided
otherwise below, to Investor of each of the following (the “Required Tranche
Documents”) on or before the applicable Tranche Closing Date:

 

(i)     this Agreement duly executed by the Company

 

 
-8-

--------------------------------------------------------------------------------

 

 

(ii)     certificate(s) evidencing a number of Preferred Shares equal to the
Tranche Purchase Price divided by the Tranche Share Price shall have been
delivered to Investor or an account specified by the Investor for the Tranche
Shares;

 

(iii)     the Opinion;

 

(iv)     the Officer’s Certificate, signed by an officer of the Company;

 

(v)     a Secretary’s Certificate executed by the Corporate Secretary of the
Company;

 

(vi)     a Use of Proceeds Certificate, signed by an officer of the Company, and
setting forth how the Tranche Purchase Price will be applied by the Company;

 

(vii)     the delivery of all Conversion Shares on a timely basis in accordance
with any conversion notice delivered to Company prior to the Tranche Closing
Date;

 

(viii)     Certificates of Good Standing of the Company and each Subsidiary from
each such entity’s jurisdiction of incorporation and any jurisdiction in which
any such entity is qualified to do business;

 

(ix)     the Escrow Agreement, duly executed by the Company;

 

(x)     as contemplated by Section 5.18, a Warrant with an exercise price per
share equal to $0.70, subject to adjustment as provided therein (such original
Warrant certificate may be delivered within three Trading Days following any
Tranche Closing Date) registered in the name of the Investor to purchase such
number of shares of Common Stock as is equal to the Tranche Purchase Price
divided by $0.70; and

 

(xi)     all documents, instruments and other writings required to be delivered
by the Company to Investor on or before the Tranche Closing Date pursuant to any
provision of this Agreement or in order to implement and effect the transactions
contemplated herein.

 

(e)     Mechanics of Tranche Closing.

 

(i)     Transfer Online, Inc. shall act as escrow agent (the “Escrow Agent”)
pursuant to the terms and conditions of the escrow agreement in substantially
the form attached hereto as Exhibit G (the “Escrow Agreement”). On or before any
Tranche Closing, the Investor shall deposit the Tranche Purchase Price into the
Escrow Agent’s escrow account (the “Escrow Account”) as consideration to be used
for the purchase of the Preferred Shares (the “Escrowed Funds”). Payment of the
Escrowed Funds shall be made by wire transfer of immediately available funds
into the Escrow Account pursuant to wire instructions delivered to the Purchaser
by the Escrow Agent.

 

(ii)     The Company shall deliver to Escrow Agent all Required Tranche
Documents required to be delivered by it pursuant to Section 2.3(d) of this
Agreement at or prior to each Tranche Closing. Subject to such delivery and the
satisfaction of the conditions set forth in Section 2.3(c) as of the Tranche
Closing Date, the closing of the purchase by the Investor of Preferred Shares
shall occur by 5:00 p.m. Eastern time, on the date which is five (5) Trading
Days following (and not counting) the Tranche Notice Date (each a “Tranche
Closing Date”) at the offices of the Escrow Agent. The initial Tranche Closing
Date is referred to herein as the initial Tranche Closing Date.”

 

(iii)     If any portion of the Preferred Shares is converted by the Investor on
or after the Tranche Notice Date and prior to or on the Tranche Closing Date
(which conversion shall be effected by Investor sending the conversion notice to
the Company), the Company shall send Investor an electronic copy of its share
issuance instructions to the Transfer Agent and shall, if the restrictive legend
prescribed by Section 5.1 is not required because of compliance with the
provisions with that section, cause the requisite number of shares of Common
Stock to be credited to Investor’s account with DTC as DWAC Shares by 12:00 p.m.
Eastern time on the second Trading Day after the date the Company receives the
conversion notice from Investor. If DWAC Shares are not timely credited pursuant
to this Section 2.3(e)(ii), then the Tranche Closing Date shall be extended by
one (1) Trading Day for each Trading Day that such timely credit of DWAC Shares
is not made.

 

 
-9-

--------------------------------------------------------------------------------

 

 

(iv)     On or before each Tranche Closing Date, the Investor shall deliver to
the Escrow Agent, in cash or immediately available funds, the Tranche Purchase
Price to be paid for such Tranche Shares.

 

(v)     The closing (each, a “Tranche Closing”) for each Tranche shall occur on
the date that both (i) the Company has delivered to the Escrow Agent all
Required Tranche Documents, and (ii) Investor has delivered to the Escrow Agent
the Tranche Purchase Price.

 

2.4     Commitment to Purchase. The Investor shall purchase a minimum of 100,000
Preferred Shares by May 31, 2017.

 

2.5     Acceleration of Tranche Amount. The Company shall have the right to
request, with ninety (90) days’ prior written notice to the Investor, that
Guaranteed Purchases be accelerated so that the Company can maintain its equity
requirements with the NYSE MKT. The Investor shall exercise its commercially
reasonable best efforts to comply with the timing requirements of any such
request.

 

2.6     Share Sufficiency. On or before the date on which any portion of the
Preferred Stock becomes convertible, the Company shall have a sufficient number
of duly authorized shares of Common Stock for issuance in such amount as may be
required to fulfill its obligations pursuant to the Transaction Documents and
any outstanding agreements with Investor and any Affiliate of Investor.

 

2.7     Maximum Investment. Investor shall not be obligated to purchase any
additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Investment.

 

ARTICLE 3

TERMINATION

 

3.1     Termination. The Investor may elect to terminate this Agreement and the
Company’s right with respect to the Guaranteed Purchases or the Investor’s right
with respect to any Voluntary Purchases under this Agreement (each, a
“Termination”) upon the occurrence of any of the following:(a)

     

(a)     if, at any time, either the Company or any director or executive officer
(excluding any director or executive officer who is a manager, member or
affiliate of Investor) of the Company has engaged in a transaction or conduct
related to the Company that has resulted in (i) an SEC enforcement action,
including without limitation such director or executive officer being sanctioned
by the Commission, or (ii) a civil judgment or criminal conviction for fraud or
misrepresentation, or for any other offense that, if prosecuted criminally,
would constitute a felony under applicable law;

 

(b)     on any date after a Delisting Period that lasts for an aggregate of
twenty (20) Trading Days during any calendar year;

 

(c)     if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;

 

(d)     the Company is in breach or default of any Material Agreement, which
breach or default could have a Material Adverse Effect;

 

(e)     the Company is in breach or default of this Agreement, any Transaction
Document, or any agreement with Investor or any Affiliate of Investor;

 

(f)     upon the occurrence of a Fundamental Transaction;

 

 
-10-

--------------------------------------------------------------------------------

 

 

(g)     so long as any Preferred Shares are outstanding, the Company effects or
publicly announces its intention to create a security senior to the Series B
Preferred Stock, or substantially altering the capital structure of the Company
in a manner that, in the Investor’s opinion, materially adversely affects the
rights or preferences of the Series B Preferred Stock; or

 

(h)     on the Termination Date.

 

3.2     Effect of Termination. Except as otherwise provided herein, the
termination of this Agreement will have no effect on any Preferred Shares or
DWAC Shares previously issued, delivered or credited, or on any then-existing
rights of any holder thereof.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1     Representations and Warranties of the Company. Except as set forth under
the corresponding section of the Disclosure Schedules, which shall be deemed a
part hereof and which shall not contain any material non-public information, the
Company hereby represents and warrants to, and as applicable covenants with,
Investor as of each Closing:

 

(a)     Corporate Organization. The Company (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
and has full corporate power and authority to carry on its business as it is now
being conducted and to own the Properties it now owns, and (ii) is duly
qualified or licensed to do business as a foreign corporation in good standing
in such other states in which it does business, except where such failure to be
so qualified or licensed would not have a Material Adverse Effect on the
Company’s business; the Company is duly and properly registered pursuant to
applicable state laws and regulations in all states where the conduct of the
Company’s business as presently conducted requires such registration. The copies
of the Articles of Incorporation and Bylaws of the Company (the “Charter
Documents”) annexed hereto as Schedule 4.1(a) are complete and correct copies of
such instruments as presently in effect.

 

(b)     Authority. The Company has the corporate power and the authority to
execute, deliver and perform this Agreement and each other document contemplated
by this Agreement and the Transaction Documents. The execution, delivery and
performance of the Transaction Documents by the Company have been duly
authorized by its board of directors. No other corporate proceedings on the part
of the Company are necessary to authorize the execution, delivery and
performance of the Transaction Documents. The Transaction Documents have been
duly executed and delivered by the Company and, assuming due execution and
delivery hereof by the Investor, are valid and legally binding agreements of the
Company, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, moratorium, reorganization and similar laws of general applicability
relating to or affecting creditors’ rights, to general equity principles, and
public policy considerations underlying the securities laws, to the extent that
such public policy considerations limit the enforceability of the provisions of
the Transaction Documents that purport to provide indemnification for securities
laws liabilities.

 

(c)     Capitalization. As of the date hereof, the authorized capital stock of
the Company consists of (i) 30,000,000 shares of Common Stock and (ii) 2,000,000
shares of preferred stock, no par value per share, of which (A) 500,000 of such
shares have been designated Series A Preferred Stock, and (B) 1,500,000 of such
shares constitute “blank check” preferred stock. As of the date hereof (i)
8,356,851 shares of Common Stock are issued and outstanding, (ii) no shares of
Common Stock are held by the Company in its treasury, and (iii) no shares of
preferred stock are issued or outstanding. After giving effect to the Maximum
Investment (assuming no exercises of stock options, warrants and convertible
debt), the Company will continue to have 8,356,851 shares of Common Stock issued
and outstanding and 500,000 shares of Series B Preferred Stock outstanding which
are convertible into approximately 7,142,857 shares of Common Stock which will
constitute approximately 46% of the issued and outstanding Common Stock (34% on
fully diluted basis). As of December 31, 2016, there were outstanding 2,256,000
options exercisable for Company Common Stock.

 

 
-11-

--------------------------------------------------------------------------------

 

 

Other than as set forth above or on Schedule 4.1(c), no shares of capital stock
or other voting or non-voting securities of the Company are issued, reserved for
issuance or outstanding. All outstanding shares of the capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable and
not subject to or issued in violation of any Purchase Right, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the applicable corporate laws of the State of California, the
Charter Documents, or any Contract to which the Company is a party or otherwise
bound. Except as set forth on Schedule 4.1(c), there are no oral and/or written,
direct and/or indirect options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which the Company is a party or by which it is bound; (a) obligating the
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Company, (b) obligating the Company to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (c) that give any Person the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights occurring to holders of the capital stock of the
Company. As of the date of this Agreement, there are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
of capital stock of the Company. To the Company’s Knowledge, the offer and sale
of all capital stock, convertible securities, rights, warrants, or options of
the Company issued prior to the Closing complied with all applicable federal and
state securities laws and the Company has not been notified by the Commission,
the NYSE MKT LLC, any state securities commission or any other Governmental
Authority of the absence of compliance by the Company with any federal and state
securities laws or other Legal Requirements. No stockholder has a matured and/or
unmatured right of rescission or claim for damages with respect thereto.

 

(d)     Consents; Permits; Defaults. Assuming the accuracy of the
representations and warranties of the Investor in Section 4.2, other than as
contemplated in the Transaction Documents, none of the execution, delivery or
performance of the Transaction Documents by the Company, the consummation by the
Investor of any transaction contemplated by the Transaction Documents, or
compliance by the Company with any of the provisions of the Transaction
Documents will require (with or without notice or lapse of time, or both) any
consent, approval, authorization or permit of, or filing or registration with or
notification to, any Governmental Authority or any other Person, other than the
failure to obtain such consents, approvals, authorizations or permits of, or to
make such filings, registrations with or notifications to any Governmental
Authority or any other Person, individually or in the aggregate, has not had a
Material Adverse Effect on the Company.

 

(e)     Non-Contravention.  The execution, delivery and performance the
Transaction Documents by the Company does not and will not (i) result in a
breach of, or constitute a default under the Charter Documents, (ii) result in a
breach of, or constitute a default under, any loan agreement, indenture or
mortgage or any material lease, agreement, franchise, license, permit or other
undertaking or Contract to which the Company is a party or any of its Properties
may be subject or bound, (iii) result in a violation of any order, writ,
injunction, decree or award of any court or Governmental Authority including,
but not limited to, the Commission, to the Company or relating to any of its
Properties, or (iv) result in a violation of any federal or state law, statute,
ordinance, rule or regulation or other Legal Requirement applicable the Company.

 

(f)     Financial Statements.

 

(i)     The  Company has delivered or made available (for purposes of this
section, filings that are publicly available prior to the date hereof on the
EDGAR system of the Commission under the name of the Company are deemed to have
been made available) to the Investor: (i) a true and complete copy of the
Company’s unaudited consolidated balance sheet as of September 30, 2016 (the
“Balance Sheet Date”) and the related unaudited consolidated statements of
operations, changes in the Company stockholder’s deficit and cash flows for the
period then ended and (ii) a true and complete copy of the Company’s audited
balance sheet as of December 31, 2015 and December 31, 2014 and the related
audited statements of operations, changes in the Company stockholder’s deficit
and cash flows for each of the years ended December 31, 2015 and December 31,
2014, prepared in accordance with GAAP, together with the report of Kost Forer
Gabbay & Kasierer, the Company’s independent registered public accounting firm
(the “Firm”), which has served as the Company’s auditors since the audit of its
2002 financial statements (such statements, including the related notes and
schedules thereto, are referred to herein as the “GAAP Financial Statements”).
The GAAP Financial Statements have been prepared from, are in accordance with,
and accurately reflect, the books and records of the Company, comply in all
material respects with applicable accounting requirements in the case of the
GAAP Financial Statements; fairly present in all material respects the financial
position and the results of operations and cash flows (and changes in financial
position, if any) of the Company as of the times and for the periods referred to
therein (subject, in the case of unaudited statements, to normally recurring
year-end adjustments that are not material either individually or in the
aggregate and the absence of footnotes). The GAAP Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as set forth in the notes thereto). The GAAP Financial
Statements are in form appropriate for filing with the Commission.

 

 
-12-

--------------------------------------------------------------------------------

 

 

(ii)     The Firm, which has certified the Company’s GAAP Financial Statements
and related schedules, is an independent registered public accounting firm with
respect to the Company as required by the Securities Act and the rules and
regulations promulgated thereunder and the Public Company Accounting Oversight
Board (United States).

 

(iii)     There are no relationships or services, or any other factors that may
affect the objectivity and independence of the Firm under applicable auditing
standards. The Firm has not performed any non-audit services for any Person
related to the Company.

 

(g)     Contracts.

 

(i)     Schedule 4.1(g)(i) contains an accurate and complete list and terms of
all the Company’s Contracts. Other than as set forth on Schedule 4.1(g)(i) , the
Company is not a party to or bound by any of the following, whether written or
oral:

 

(A)     Any Contract that cannot by its terms be terminated by the Company with
thirty (30) days’ or less notice without penalty or whose term continues beyond
one (1) year after the date of this Agreement;

 

(B)     Any Contract or commitment for capital expenditures for non-product
orders by the Company in excess of $25,000 per calendar quarter in the aggregate
other than purchase order to vendors to manufacture products sold to customers;

 

(C)     Any lease or license with respect to any material Properties, whether as
landlord, tenant, licensor or licensee;

 

(D)     Any Contract or other instrument relating to the borrowing of money or
the guarantee of any obligation or the deferred payment of the purchase price of
any Properties;

 

(E)     Any Contract with any Affiliate of the Company relating to the provision
of goods or services by or to the Company other than purchase orders to vendors
to manufacture products sold to customers;

 

(F)     Any Contract for the sale of any assets;

 

(G)     Any Contract that purports to limit the Company’s freedom to compete
freely in any line of business or in any geographic area;

 

(H)     Any preferential purchase right, right of first refusal, or similar
agreement; or

 

(I)     Any other Contract that is material to the business of the Company.

 

(ii)     All of the Contracts listed or required to be listed
in Schedule 4.1(g)(i) are valid, binding and to the Knowledge of the Company, in
full force and effect, and the Company has not been notified or advised by any
party thereto of such party’s intention or desire to terminate or modify any
such Contract in any respect. To the Knowledge of the Company no other party is
in breach of any of the terms or covenants of any Contract listed or required to
be listed on Schedule 4.1(g)(i)  that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Following the
Closing, the Company will continue to be entitled to all of the benefits
currently held by the Company under each Contract listed or required to be
listed on Schedule 4.1(g)(i).

 

 
-13-

--------------------------------------------------------------------------------

 

  

(iii)     The Company is not a party to or bound by any Contract or Contracts
the terms of which were arrived at by, or otherwise reflect,
less-than-arm’s-length negotiations or bargaining.

 

(h)     Absence of Certain Changes or Events.

 

(i)     Except as set forth on Schedule 4.1(h)(i), since December 31, 2015 (the
“Applicable Date”), there has not been:

 

(A)     any event, circumstance or change that had or would reasonably be
expected to result in a Material Adverse Effect on the Company;

 

(B)     any damage, destruction or loss (whether or not covered by insurance)
that had or would reasonably be expected to result in a Material Adverse Effect
of the Company; or

 

(C)     any Material Adverse Effect in the Company’s sales patterns, pricing
policies, accounts receivable or accounts payable.

 

(ii)     Except as set forth on Schedule 4.1(h)(ii), since the Applicable Date,
the Company has not:

 

(A)     merged into or with or consolidated with, any other corporation or
acquired the business or assets of any Person;

 

(B)     purchased securities from any Person;

 

(C)     created, incurred, assumed, guaranteed or otherwise become liable or
obligated with respect to any Liabilities, or made any loan or advance to, or
any investment in, any person, except in each case in the ordinary course of
business;

 

(D)     made any change in any existing election, or made any new election, with
respect to any tax law in any jurisdiction which election could have an effect
on the tax treatment of the Company or the Company’s business operations;

 

(E)     entered into, amended or terminated a material Contract;

 

(F)     sold, transferred, leased, mortgaged, encumbered or otherwise disposed
of, or agreed to sell, transfer, lease, mortgage, encumber or otherwise dispose
of, any Properties;

 

(G)     settled any claim or litigation, or filed any motions, orders, briefs or
settlement agreements in any proceeding before any Governmental Authority or any
arbitrator;

 

(H)     incurred or approved, or entered into any Contract, agreement or
commitment to make, any expenditures in excess of $25,000;

 

(I)     maintained its Records and/or any other books of account other than in
the usual, regular and ordinary manner in accordance with GAAP and on a basis
consistent with prior periods and has not made any change in any of its
accounting methods or practices that would be required to be disclosed under
GAAP;

 

(J)     granted any increase in the compensation payable or to become payable to
directors, officers or employees (including, without limitation, any such
increase pursuant to any bonus, profit-sharing or other plan or commitment);

 

 
-14-

--------------------------------------------------------------------------------

 

 

(K)     suffered any extraordinary losses or waived any rights of material
value;

 

(L)     made any payment to any Affiliate or forgiven any indebtedness due or
owing from any Affiliate to the Company other than director fees and other
payments described in the SEC Reports;

 

(M)     engaged in any one or more activities or transactions with an Affiliate
outside the ordinary course of business;

 

(N)     declared, set aside or paid any dividends, or made any distributions or
other payments in respect of its equity securities, or repurchased, redeemed or
otherwise acquired any such securities;

 

(O)     amended its Charter Documents;

 

(P)     issued any capital stock or other securities, or granted, or entered
into any agreement to grant, any options, convertible rights, other rights,
warrants, calls or agreements relating to its capital stock; or

 

(Q)     agreed or committed to do any of the foregoing.

 

(i)     Absence of Undisclosed Liabilities and Agreements. The Company does not
have any debt, loss, damage, adverse claim, liability or obligation (whether
direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise) which
are not accurately reflected or provided for in the balance sheet dated as of
the Balance Sheet Date included within the GAAP Financial Statements (whether or
not they are required to be disclosed under GAAP), other than (a) those incurred
in the ordinary course of the Company’s business since Applicable Date, (b)
those disclosed in this Agreement or the disclosure schedules and (c) those
material obligations arising subsequent to the date hereof pursuant to the
express terms of executory Contracts, which executory Contracts (to the extent
such Contracts are material to the business of the Company) are identified
on Schedule 4.1(i). Neither the Company nor any of its officers or directors has
effected any securitization transactions or “off-balance sheet arrangements” (as
defined in Item 303(c) of Regulations S-K of the Commission) since the Balance
Sheet Date. Except as set forth on Schedule 4.1(i) or otherwise contemplated by
this Agreement, as of the Closing there will be no Liabilities of the Company.

 

(j)     Compliance with Law. The business of the Company has been operated in
compliance with all Legal Requirements, including all laws, ordinances, rules,
regulations and orders of all Governmental Authorities and the NYSE MKT LLC,
except where such failure would not have a Material Adverse Effect on the
Company or its business. The Company has filed all reports and statements,
including but not limited to the SEC Reports, together with any amendments
required to be made with respect thereto, that it was required to file with any
Governmental Authority or any other body having jurisdiction over the Company’s
operations. The Company has not received any written communication from a
Governmental Authority that alleges that the Company is not in compliance with
any federal, state, local or foreign laws, ordinances and regulations or has not
made all of the filings required by all such authorities, organizations and
agencies.

 

(k)     Tax Matters. All Tax Returns required to be filed by or on behalf of the
Company have been duly and timely filed with the appropriate Taxing Authority in
all jurisdictions in which such Tax Returns are required to be filed (after
giving effect to any valid extensions of time in which to make such filings),
and all such Tax Returns are true, complete and correct in all material
respects. All Taxes payable by or on behalf of the Company (whether or not shown
on any Tax Return) have been fully and timely paid. With respect to any period
for which Tax Returns have not yet been filed or for which Taxes are not yet due
or owing, the Company has made due and sufficient accruals for such Taxes in the
GAAP Financial Statements and in its books and records. All required estimated
Tax payments sufficient to avoid any underpayment penalties or interest have
been made by or on behalf of the Company. The Company has complied in all
material respects with all applicable laws relating to the payment and
withholding of Taxes in connection with amounts paid or owing to any employee,
independent contractor, creditor, equity owner or other third party and has duly
and timely withheld and paid over to the appropriate Taxing Authority all
amounts required to be so withheld and paid under all applicable laws.

 

 
-15-

--------------------------------------------------------------------------------

 

 

(l)     Absence of Questionable Payments. Neither the Company nor any Affiliate,
director, officer, partner, employee, agent, representative or other Person
acting on behalf of the Company has: (i) used any funds for contributions,
payments, gifts or entertainment, or made any expenditures relating to political
activities of foreign, federal, state or local government officials or others in
violation of any law (including the Foreign Corrupt Practices Act of 1977, as
amended), or (ii) accepted or received any unlawful contributions, payments,
gifts or expenditures.

 

(m)     Litigation. There is no claim, action, suit or proceeding pending or, to
the Knowledge of the Company, threatened against any of the Company or its
Properties which, if adversely determined, will affect or can reasonably be
expected to affect materially and adversely, the Company, or which seeks to
prohibit, restrict or delay consummation of the transaction contemplated hereby
or any of the conditions to consummation of such transaction, nor to the
Knowledge of the Company is there any judgment, decree, injunction, ruling or
order of any court, Governmental Authority, including, but not limited to, the
Commission, any commission, agency or instrumentality or arbitrator outstanding
against the Company having, or which may in the future have, any such effect.
Neither the Company nor any Affiliate thereof is under investigation with
respect to, any violation of any provision of any federal or state law or
administrative regulation in respect of the business of the Company. The Company
is not a party to or bound by any judgment, decree, injunction, ruling or order
of any Governmental Authority or any other person which has affected or may
affect materially and adversely the Preferred Shares.

 

(n)     Title to Property.

 

(i)      Personal Property. All material items of personal property used in the
business of the Company are in good operating condition and fit for operation in
the ordinary course of the Company’s business (subject to normal wear and tear)
with no defects that could reasonably be expected to interfere with the conduct
of the normal operation of such items and are suitable for the purposes for
which they are currently being used.

 

(ii)     Real Property. The Company owns no real property. The Company’s only
leased properties are the properties in Fremont, California and Salisbury, the
United Kingdom (collectively, the “Leased Properties”). All real estate Taxes
for which the Company is responsible with respect to any Leased Property (and
which are not otherwise incorporated into payments made under any lease), have
been paid in full, as and when due.

 

(o)     Intellectual Property. The Company has, or has rights to use, all
Intellectual Property necessary for the conduct of the business of the Company
as currently conducted. The Company has received no written notice that the
Intellectual Property used by it violates or infringes upon the rights of any
Person. All rights to such Intellectual Property are enforceable and to the
Knowledge of the Company, there is no existing infringement by another Person of
any of the rights to the Company’s Intellectual Property of others. All the
Company’s Intellectual Property rights registered or applied for registration
under the name of the Company are set forth on Schedule 4.1(o).

 

(p)     Absence of Certain Business Practices. Neither the Company not any other
Affiliate or agent of the Company, or any other person acting on behalf of or
associated with the Company, acting alone or together, has (a) received,
directly or indirectly, any rebates, payments, commissions, promotional
allowances or any other economic benefits, regardless of their nature or type,
from any customer, supplier, employee or agent of any customer or supplier of
the Company; or (b) directly or indirectly given or agreed to give any money,
gift or similar benefit to any customer, supplier, employee or agent of any
customer or supplier, any official or employee of any government (domestic or
foreign), or other person who was, is or may be in a position to help or hinder
the business of the Company (or assist the Company in connection with any actual
or proposed transaction), in each case which (i) may subject the Company to any
damage or penalty in any civil, criminal or governmental litigation or
proceeding, (ii) if not given in the past, may have had an adverse effect on the
business, financial condition, operations or prospects of the Company, or (iii)
if not continued in the future, may adversely affect the business, financial
condition, operations or prospects of the Company.

 

 
-16-

--------------------------------------------------------------------------------

 

  

(q)     Transactions With Affiliates. Except as set forth on Schedule 4.1(q),
the Company has not purchased, acquired or leased any Property or services from,
or sold, transferred or leased any Property or services to, or loaned or
advanced any money to, or borrowed any money from, or entered into or been
subject to any management, consulting or similar agreement with, or engaged in
any other significant transaction with any officer, director or shareholder of
the Company or any of their respective Affiliates. No Affiliate of the Company
is indebted to the Company for money borrowed or other loans or advances, and
the Company is not indebted to any such Affiliate.

 

(r)     Absence of Certain Control Person Actions or Events. To the Company’s
Knowledge, none of the following has occurred during the past three (3) years
with respect to a Control Person:

 

(i)     A petition under the federal bankruptcy laws or any provincial or state
insolvency law was filed by or against, or a receiver, fiscal agent or similar
officer was appointed by a court for the business or Property of such Control
Person, or any partnership in which he was a general partner at or within two
(2) years before the time of such filing, or any corporation or business
association of which he was an executive officer at or within two (2) years
before the time of such filing;

 

(ii)     Such Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

 

(iii)     Such Control Person was the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining him from, or otherwise
limiting, his engagement in (A) any type of business practice, or (B) any
activity in connection with the purchase or sale of any security or commodity or
in connection with any violation of federal or state securities laws or federal
commodities laws;

 

(iv)     Such Control Person was the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such Control Person to engage in any activity described in
paragraph (iii) of this item, or to be associated with Persons engaged in any
such activity; or

 

(v)     Such Control Person was found by a court of competent jurisdiction in a
civil action or by the Commission to have violated any federal or state
securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended, or vacated.

 

(s)     SEC Reports. The Company has filed with the Commission all SEC Reports
required to be filed pursuant to the Securities Act and Exchange Act and is
current in its reporting obligations. As of their respective dates, all SEC
Reports complied in all material respects with requirements of the Securities
Act and Exchange Act and the rules and regulations promulgated thereunder and
none of the SEC Reports when they were filed contained an untrue statement of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(t)     Books and Records; Internal Accounting Controls. The Records of the
Company accurately reflect in all material respects the information relating to
the business of the Company, the location and collection of its Properties and
the nature of all transactions giving rise to the obligations or accounts
receivable of the Company to the extent required to be contained therein. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions is taken with respect to any
differences. All such Records relating to internal accounting controls are
appended to, and a description of the internal accounting controls is listed
on, Schedule 4.1(t).

 

 
-17-

--------------------------------------------------------------------------------

 

 

(u)     Broker. Except as specified in Schedule 4.1(u), the Company has not
retained any broker in connection with any transaction contemplated by this
Agreement. The Company shall not be obligated to pay any fee or commission
associated with the retention or engagement by the Company of any broker in
connection with any transaction contemplated by this Agreement.

 

(v)     Common Stock Symbol. The Company Common Stock is currently listed on the
NYSE MKT LLC under the symbol “DPW.”

 

(w)     No Commission or NYSE MKT Inquiries; Delisting. Except as set forth
on Schedule 4.1(w), to the best of the Company’s Knowledge, the Company is not,
and has never been, the subject of any formal or informal inquiry or
investigation by the Commission or the NYSE MKT. Except as set forth
on Schedule 4.1(w), the Company has no Knowledge of any action by the Commission
or the NYSE MKT that seeks to deregister or delist the Common Stock from the
NYSE MKT or otherwise render such shares ineligible for listing and trading on
the NYSE MKT.

 

(x)     Securities. Each of the Preferred Shares and the Conversion Shares, upon
each issuance whether pursuant to Tranche Notice or conversion of the Preferred
Shares, will be duly authorized, fully paid and non-assessable and vest in the
holder thereof title thereto free and clear of any restrictions on transfer
(other than any restrictions under applicable state or federal securities laws),
Taxes, Encumbrances, options, warrants, Purchase Rights, Contracts, commitments,
equities, claims, and demands and will not be subject to any pre-emptive or
other similar rights.

 

(y)     Disclosure of Material Information. Neither the Company nor any other
Person acting on its behalf has provided or will provide the Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information (other than with respect to the transactions
contemplated by this Agreement and the Transaction Documents). The Company
understands and confirms that the Investor will be relying on the foregoing
representations in effecting transactions in the Securities.

 

(z)     Labor Matters. The Company is not a party to any representation or
collective bargaining agreement with any employees.

 

(aa)     Employment Agreements and Plans.  The Company has furnished the
Investor with a list of all employment, consulting, advisory and confidentiality
agreements to which the Company is a party. The Company has delivered to the
Investor true and complete copies of each such agreement (or written
descriptions thereof for any such agreements which are not in writing). Except
as set forth on Schedule 4.1(aa), the Company has not and does not maintain or
contribute to any outstanding incentive compensation, deferred compensation,
profit sharing, stock option, stock bonus, stock purchase, savings, consultant,
retirement, pension, medical, dental, disability or other benefit plans or
arrangements with or for the benefit of any officer, employee or former officer,
employee of the Company or for the benefit of any distributor, sales
representative or other person resulting from a relationship with the Company.

 

(bb)     Insurance. The Company has furnished the Investor with a list of all
material bonds and liability, fire and other insurance contracts of whatsoever
description to which the Company is a party, and under which the Company is or
was a beneficiary.

 

(cc)     Director and Officer Insurance. The Company has maintained insurance
for their officers and directors for the last five (5) years without any lapse
in coverage. As of the Closing, no claims have been filed against any officer or
director of the Company.

 

(dd)     Prior Sales of Securities. All prior sales of securities by the Company
were either properly registered under the federal and/or state securities laws
or issued pursuant to an exemption therefrom and all such sales were all done in
compliance with all Legal Requirements and no Person/entity has any rescission
and/or similar rights with respect to such securities.

 

 
-18-

--------------------------------------------------------------------------------

 

 

(ee)     DTC Eligibility. The Company’s Transfer Agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company’ Fast Automated Securities Transfer Program.

 

(ff)     No Subsidiaries. The Company has no Subsidiaries other than Digital
Power Limited and Digital Power Lending, LLC.

 

(gg)     Disclosure. No representation or warranty by the Company in this
Agreement, the Exhibits or the Schedules hereto and thereto and no statement
contained in any document, certificate, or other writing furnished or to be
furnished by the Company to the Investor or any of its representatives or agents
pursuant to the provisions hereof or in connection with the transactions,
contains or will contain any untrue statement of material fact or omits or will
omit to state any material fact necessary in order to make the statements herein
or therein made, in the light of the circumstances under which they were made,
not misleading.

 

4.2     Representations and Warranties of Investor. Investor hereby represents
and warrants as of the Effective Date as follows:

 

(a)     Authority. The Investor has all necessary company power and company
authority to execute and deliver the Transaction Documents, to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Transaction
Documents by the Investor, and the consummation by the Investor of the
transactions contemplated hereby have been duly and validly authorized by all
necessary company action, and no other company proceedings on the part of the
Investor are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement and the Transaction Documents
have been duly validly executed and delivered by the Investor and, assuming due
authorization, execution and delivery by the Company, constitutes a legally
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
subject to the effect of general principles of equity, whether considered in a
proceeding in equity or at law).

 

(b)     No Conflict. None of the execution, delivery or performance of the
Transaction Documents by the Investor, the consummation by the Investor of the
transactions contemplated by this Agreement, or compliance by the Investor with
any of the provisions of this Agreement will (with or without notice or lapse of
time, or both): (a) conflict with or violate any provision of the organizational
or governing documents of the Investor, or (b) assuming that all consents,
approvals, authorizations and permits described in Section 4.1(d) have been
obtained and all filings and notifications described in Section 4.1(d) have been
made and any waiting periods thereunder have terminated or expired, conflict
with or violate any law applicable to the Investor, except, with respect to
clause (b), for any such conflicts, violations, consents, breaches, losses,
defaults, other occurrences which, individually or in the aggregate, have not
had a Material Adverse Effect on the Investor.

 

(c)     Information in the Form 8-K. The information supplied by the Investor in
writing expressly for inclusion or incorporation by reference in the Form 8-K
(as hereinafter defined) and any amendment thereof or supplement thereto, will
not, on the date submitted to the Company, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not misleading.

 

(d)     Securities Act Representations.

 

(i)     Restricted Shares. The Investor represents that it understands that the
Securities to be sold to it pursuant to this Agreement will not be registered
pursuant to the registration requirements of the Securities Act and that the
resale of such Securities is subject to certain restrictions hereunder and under
federal and state securities laws. The Investor represents that it is acquiring
such Securities for its own account, not as a nominee or agent, and not with a
view to the distribution thereof in violation of applicable securities laws. The
Investor further represents that it has been advised and understands that since
such Securities have not been registered under the Securities Act, such
Securities must be held indefinitely unless (A) the resale of such Securities
has been registered under the Securities Act, (B) a sale of such Securities is
made in conformity with the holding period, volume and other limitations of Rule
144 promulgated by the Commission under the Securities Act, or (C) in the
opinion of counsel reasonably acceptable to the Company, some other exemption
from registration is available with respect to any proposed sale, transfer or
other disposition of such Securities.

 

 
-19-

--------------------------------------------------------------------------------

 

  

(ii)     Legend. The Investor represents that it has been advised and
understands that, subject to applicable securities laws, stop transfer
instructions will be given to the Company’s Transfer Agent with respect to the
Securities and that a legend, substantially in the form provided for in Section
5.1(b), setting forth the restrictions on transfer will be set forth on the
certificates for the Securities or any substitutions therefor.

 

(iii)     Accredited Investor. The Investor is an “accredited investor” (as such
term is defined in Regulation D under the Securities Act).

 

(iv)     Sufficiency of Funds. On each Tranche Closing Date, the Investor will
have sufficient funds to pay the Tranche Share Price.

 

(v)     Litigation. There are no actions, suits, arbitrations, mediations,
proceedings or claims pending or, to the knowledge of the Investor, threatened
against Investor that seek to restrain or enjoin the consummation of the
transactions contemplated hereby.

 

(vi)     Acknowledgement of Receipt of Information. The Investor has had an
opportunity to ask questions and receive answers and materials, and to discuss
the business of the Company and its Subsidiaries and related matters, with
certain key officers of the Company and its Subsidiaries regarding the
transactions contemplated hereunder (the “Investigation”). Purchaser hereby
acknowledges and agrees that other than the Company’s representations and
warranties set forth in Section 4.1, neither the Company nor any of its
representatives makes or has made any representation or warranty, express or
implied, at law or in equity, with respect to the business of the Company or any
Subsidiary thereof nor with respect to the Securities. Nothing in this Section
4.2(d)(vi) (including any information provided to the Investor by the Company
pursuant to the Investigation) shall derogate from the representations and
warranties of the Company contained in Section 4.1 hereof or from the ability of
Investor to rely on such representations and warranties or to seek
indemnification for Losses in respect of such representations and warranties.

 

ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES

 

5.1     Transfer Restrictions

 

(a)     The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than (i) pursuant to an effective Registration Statement or Rule 144, (ii) to
the Company, (iii) to an Affiliate of Investor, or (iv) in connection with a
pledge as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(b)     Investor agrees to the imprinting, so long as is required by this
Section 5.1 of the following legend, or substantially similar legend, on any
certificate evidencing Securities other than DWAC Shares that qualify to have
the legend removed as provided below:

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

 
-20-

--------------------------------------------------------------------------------

 

 

The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, or when any securities are eligible
for sale under Rule 144 and, if requested by Investor or the Transfer Agent, to
promptly provide at the Company’s expense a legal opinion of counsel to the
Company confirming that such legend may be removed. Company further acknowledges
and agrees that Investor may from time to time pledge pursuant to a bona fide
margin agreement with a registered broker-dealer or grant a security interest in
some or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and who agrees to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, Investor may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At Investor’s reasonable expense, the
Company will execute and deliver such documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities.

 

5.2     Furnishing of Information. As long as Investor owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act. Upon the request
of Investor, the Company shall deliver to Investor a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Securities under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.

 

5.3     Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to Investor or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.

 

5.4     Securities Laws Disclosure; Publicity. The Company shall timely file a
Current Report on Form 8-K as required by this Agreement, and shall file a press
release, in each case reasonably acceptable to Investor, disclosing the material
terms of the transactions contemplated hereby. The Company and Investor shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor Investor shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, with respect to any such press release of
Investor, or without the prior consent of Investor, with respect to any such
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law or Trading Market
regulations, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Investor, or include the name of Investor in any filing with the Commission
or any regulatory agency or Trading Market, without the prior written consent of
Investor, except (i) as contained in the Current Report on Form 8-K and press
release described above, (ii) as required by federal securities law in
connection with any registration statement under which the securities are
registered, (iii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide Investor with prior
notice of such disclosure, or (iv) to the extent such disclosure is required in
any SEC Report filed by the Company.

 

 
-21-

--------------------------------------------------------------------------------

 

 

5.5     Shareholders Rights Plan. No claim will be made or enforced by the
Company or, to the Knowledge of the Company, any other Person that Investor is
an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.5.5     

 

5.6     Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide Investor or its agents or
counsel with any information that the Company believes or reasonably should
believe constitutes material non-public information, unless prior thereto
Investor shall have executed a written agreement regarding the confidentiality
and use of such information. On and after the Effective Date, neither Investor
nor any Affiliate Investor shall have any duty of trust or confidence that is
owed directly, indirectly, or derivatively, to the Company or the shareholders
of the Company, or to any other Person who is the source of material non-public
information regarding the Company. The Company understands and confirms that
Investor shall be relying on the foregoing in effecting transactions in
securities of the Company.

 

5.7     Reimbursement. If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter. The reimbursement obligations of the Company under
this Section 5.7 shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person. The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or Controlling Persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

5.8     Indemnification of Investor

 

(a)     Company Indemnification Obligation. Subject to the provisions of this
Section 5.8, the Company will indemnify and hold Investor, its Affiliates and
attorneys, and each of their directors, officers, shareholders, partners,
employees, agents, and any person who controls the Investor within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all Losses that any Investor Party may suffer or incur as a result
of or relating to (i) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents, or (ii) any action instituted against any Investor Party,
or any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of an Investor Party, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of Investor’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings Investor may have
with any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (iii) any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement (or in a Registration Statement as amended by any post-effective
amendment thereof by the Company) or arising out of or based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and/or (iv) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus (or any amendments or supplements to any Prospectus), in any free
writing prospectus, in any “issuer information” (as defined in Rule 433 under
the Securities Act) of the Company, or in any Prospectus together with any
combination of one or more of the free writing prospectuses, if any, or arising
out of or based upon any omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

 
-22-

--------------------------------------------------------------------------------

 

 

(b)     Indemnification Procedures. If any action shall be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing. The Investor Parties shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Investor Parties
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict with respect to the dispute in question on any material issue
between the position of the Company and the position of the Investor Parties
such that it would be inappropriate for one counsel to represent the Company and
the Investor Parties. The Company will not be liable to the Investor Parties
under this Agreement (i) for any settlement by an Investor Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is either attributable to Investor’s breach of any of
the representations, warranties, covenants or agreements made by Investor in
this Agreement or in the other Transaction Documents.

 

5.9     Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock and the designated Preferred Shares for
issuance pursuant to the Transaction Documents in such amounts as may be
required to fulfill its obligations in full under the Transaction Documents.

 

 

5.10     Required Approval. Other than Required Approval of the NYSE Mkt and
Required Approval pursuant to NYSE Mkt Rule 713 to issue the Conversion Shares,
no transactions contemplated under this Agreement or the Transaction Documents
shall be consummated for an amount that would require any other approval by any
Trading Market or Company stockholders. The Company shall use best efforts to
obtain Required Approval pursuant to NYSE Mkt Rule 713 as soon as possible.

 

5.11     Appointment of Directors.

 

(a)     The Investor may designate a number of directors to the Company’s Board
of Directors equal to a percentage determined by the number of Preferred Shares
beneficially owned (determined on an “as converted” basis) divided by the sum of
the number of shares of Common Stock plus the number of Preferred Shares
outstanding as determined on an as converted basis. As by way of example only,
if the number of Preferred Shares owned by the Investor represents 20% of the
outstanding shares of Common Stock and Preferred Shares (as determined on an as
converted basis), the Investor shall, through its ownership of Preferred Shares,
have the right to designate one director of a five member board. The Investor’s
applicable percentage right to designate a number of directors shall be
determined each time the Investor makes a purchase of Tranche Shares and cannot
be decreased unless the Investor converts or sells all or part of its Preferred
Shares in which case the number of directors that the Investor may designate
will be re-calculated. The right to designate a director is a contractual right
granted to the Investor and not to a subsequent owner of Preferred Shares.

 

(b)     In the case for the election of directors, the Preferred Shares shall be
voted on an “as converted” basis together with the Common Stock. In all other
cases, the Preferred Shares shall be voted in accordance with California law.

 

5.12     Redemption. The Company shall not have the right to redeem the
Preferred Shares until twenty-five (25) years after the Effective Date as
further described in the Certificate of Determination.

 

5.13     Profit Participation. Pursuant to the Certificate of Determination, the
holder shall have a profit participation in the Company based upon a maximum
percentage rate of five percent (5%) of EBITDAS, assuming the purchase of the
Maximum Investment, payable on a quarterly basis, with payment to occur ninety
(90) days in arrears from each reporting period, subject to a year-end
reconciliation. As set forth in the Certificate of Determination, the applicable
percentage rate shall be pro-rated based on the aggregate Tranche Amount
purchased.

 

 
-23-

--------------------------------------------------------------------------------

 

 

5.14     Registration Statement. The Company shall, at the Investor’s request,
file a Registration Statement at any time commencing five (5) years from the
execution date of this Agreement, which Registration Statement shall if
permissible be filed on Form S-3 and shall register as many Conversion Shares as
then permitted by Rule 415 of the Securities Act. The registration rights
agreement providing for the Company’s obligation to file the Registration
Statement shall be in the form substantially as attached hereto as Exhibit H.

 

5.15     Reincorporation. At its next Annual Meeting of shareholders, the Board
of Directors will recommend to the Company’s shareholders that they approve the
reincorporation of the Company from the State of California to the State of
Delaware.

 

5.16     Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that after the Closing Date neither it, nor any
other Person acting on its behalf, will provide the Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Investor shall have executed a
written agreement regarding the confidentiality and use of such information or
Investor’s affiliates serve in the capacity of a director or executive officer
of the Company. The Company understands and confirms that the Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. Investor acknowledges that it is aware that the United States
securities laws prohibit any person who has material non-public information
about a company from purchasing or selling securities of such company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities, and the Investor agrees not to engage in any unlawful trading in
securities of the Company or unlawful misuse or misappropriation of any such
information. The Investor agrees to maintain the confidentiality of and not
disclose or use (except for purposes relating to the transactions contemplated
by this Agreement) any confidential, proprietary or non-public information
disclosed by the Company to the Investor.

 

5.17     Right of Participation in Future Financings. If the Company, at any
time while no fewer than one hundred thousand (100,000) Preferred Shares are
issued and outstanding and held by the Investor, shall issue shares of capital
stock, convertible securities, rights, options, warrants or any other kind of
its securities in a financing, then the Investor shall have the right to
participate in any such financing under the same terms and conditions as the
investors in any such financing in order to maintain its then percentage
ownership interest in the Company. Such right of participation shall apply to
securities issued in a financing subsequent to the Effective Date, and shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.

 

5.18     Issuance of Warrant. Concurrent with any purchase of Preferred Shares
by the Investor, Investor will be granted Warrants to purchase shares of the
Company’s Common Stock in a number equal to the Tranche Purchase Price divided
by $0.70 at an exercise price equal to $0.70 per share of Common Stock subject
to adjustment as set forth in the Warrant agreement.

 

5.19     Approval by holders of Common Stock. The Company will seek the Required
Approval of the Company’s stockholders for the Conversion Shares and Warrants
for the sole purpose of meeting the requirements of NYSE Mkt Rule 713. Until
such Required Approval, the Investor will not (i) vote its Preferred Shares;
(ii) convert its Preferred Shares into Conversion Shares; or (iii) exercise its
right under the Warrants issued pursuant to Section 5.18.

 

ARTICLE 6
MISCELLANEOUS

 

6.1     Fees and Expenses. Except for the $20,000 which shall be paid by the
Company to the Investor for costs and fees incurred in connection with document
preparation and the transactions contemplated hereunder, each party shall pay
the fees and expenses of its own advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities, if any.

 

 
-24-

--------------------------------------------------------------------------------

 

 

6.2     Notices. Unless a different time of day or method of delivery is set
forth in the Transaction Documents, any and all notices or other communications
or deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:30 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:30 p.m. Eastern time or on a day that is not a Trading
Day, (c) three (3) Trading Days following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are those set forth following the signature page
hereof, or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

6.3     Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

6.4     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

6.5     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent shall not be
unreasonably withheld or delayed. Investor may assign any or all of its rights
under this Agreement (a) to any Affiliate, or (b) to any Person to whom Investor
assigns or transfers any Securities.

 

6.6     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 5.8.

 

6.7     Governing Law; Dispute Resolution. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereby waive all rights to a trial by jury. If either party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
reasonably incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.

 

 
-25-

--------------------------------------------------------------------------------

 

 

6.8     Survival. The representations and warranties contained herein shall
survive the Closing and the delivery and conversions of the Securities.

 

6.9     Execution. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or in a PDF by e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

 

6.10     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.11     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

6.12     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate. Neither the Company nor Investor shall be liable for special,
indirect, consequential or punitive damages suffered or alleged to be suffered
by the other party or any third party, whether arising from or related to the
Transaction Documents or otherwise.

 

6.13     Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.14     Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been cancelled.

 

6.15     Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.

 

6.16     Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

 

 
-26-

--------------------------------------------------------------------------------

 

 

6.17     Entire Agreement. This Agreement, together with the Exhibits,
Appendices and Schedules hereto, contains the entire agreement and understanding
of the parties, and supersedes all prior and contemporaneous agreements, term
sheets, letters, discussions, communications and understandings, both oral and
written, which the parties acknowledge have been merged into this Agreement. No
party, representative, attorney or agent has relied upon any collateral
contract, agreement, assurance, promise, understanding or representation not
expressly set forth hereinabove. The parties hereby expressly waive all rights
and remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such assurance.

 

 
-27-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

DIGITAL POWER CORPORATION

 

 

By:  /s/ Amos
Kohn                                                                    

Name: Amos Kohn,

Title: Chief Executive Officer

 

 

 

PHILOU VENTURES, LLC

 

 

By:  /s/ Kristine L.
Ault                                                               

Name: Kristine L. Ault

Title: Manager  

 

 


--------------------------------------------------------------------------------

 

 

Addresses for Notice

 

 

To Company:

 

Digital Power Corporation

48430 Lakeview Blvd

Fremont, California 94538-3158

Attention: Amos Kohn, Chief Executive Officer

 

 Telephone: (510) 657-2635

 Facsimile: (510) 657-6634

Email: akohn@digipwr.com

 

with a copy (which shall not constitute notice) to:

 

Weintraub Tobin Chediak Coleman Grodin Law Corporation

475 Sansome Street, Suite 1800

San Francisco, CA 94111

Attention: Daniel B. Eng, Esq. 

 

Telephone: (415) 433-1400

Facsimile: (415) 433-3883

Email: deng@weintraub.com

 

To Investor:

 

Philou Ventures, LLC

P.O. Box 3587

Tustin, CA 92705

Attention: Kristine L. Ault, Manager

 

Telephone: (949) 483-0422

Facsimile: (714) 966-2649

Email: kristy@mckea.com

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attention: Marc J. Ross, Esq.

 

Telephone: (212) 930-9700

Facsimile: (212) 930- 9725

Email: mross@srfkllp.com

 